Citation Nr: 1755195	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-18 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Service connection for left shoulder degenerative joint disease (left shoulder condition).  

2.  Service connection for cervical spondylosis (neck condition).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Navy from March 1971 to July 1974, from April 1977 to March 1979, and from September 1987 to September 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, denying the claims currently on appeal.  

In July 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided VA examinations in June 2012 to determine the nature and etiology of his left shoulder and neck conditions.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A June 1974 service treatment record indicates that the Veteran reported to sickbay due to complaints of pain in the shoulder and neck muscles when lifting.  The examiner noted that the Veteran was struck on the shoulder during the previous day by a piece of sheet metal.  

During the July 2017 hearing, the Veteran testified that he was actually struck on his left shoulder by an iron bar, not a piece of sheet metal.  It is unclear as to whether the June 2012 VA examiner based his medical opinions regarding the claimed conditions on the Veteran being struck by an iron bar and not a piece of sheet metal.  Furthermore, the VA examiner noted that the Veteran was in motor vehicle accidents in 1994 and 2006; however, he did not discuss how, if at all, these motor vehicle accidents impacted the Veteran's left shoulder and neck conditions.  

The Board notes VA received a statement in May 2012, in which the Veteran clarified that the onset of pain to his left shoulder and neck was in 1974.  He further indicated that the 1994 motor vehicle accident aggravated the injuries, and that it was not the initial cause of the claimed conditions.  

In light of the Veteran's statements provided in May 2012, his testimony from the July 2017 hearing, and the passage of over five years since his last evaluations of both claimed conditions, the Board finds that the Veteran should be scheduled for new examinations to determine whether the claimed left shoulder condition and neck condition are related to the June 1974 in-service event where the Veteran reports having been struck by an iron bar.  The examination reports should also include a discussion of the 1994 and 2006 motor vehicle accidents, specifically addressing whether they were the cause of the Veteran's claimed conditions or aggravated the disabilities.  

In addition, the Veteran testified that he had undergone X-rays of his left shoulder in 2012 and 2014.  A copy of these X-rays does not appear to be associated with the claims folder.  On remand, the AOJ should make appropriate efforts to ensure that all pertinent VA and private treatment records are associated with the claims folder.  




Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the etiology of his left shoulder disability.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  

(a) Identify all current left shoulder disabilities associated with the Veteran.  

(b) Is it at least as likely as not that any identified left shoulder disability manifested during, or as a result of, active military service?  

(c)  Regardless of the conclusion to subpart (b), discuss the impact, if any, of the 1994 and 2006 motor vehicle accidents to the Veteran's left shoulder.  

In rendering the requested opinions, the examiner must consider all evidence of record, including all service treatment records, the Veteran's statements regarding in-service injury associated with the left shoulder, and all prior VA and private examinations.  The examiner should specifically consider and address the Veteran's statement that he was struck by an iron bar during active duty.  The examiner should assume that the Veteran is a credible historian.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the etiology of his claimed neck condition.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  

(a) Identify all current neck disabilities associated with the Veteran.  

(b) Is it at least as likely as not that any identified neck disability manifested during, or as a result of, active military service?  

(c)  Regardless of the conclusion to subpart (b), discuss the impact, if any, of the 1994 and 2006 motor vehicle accidents to the Veteran's neck.  

In rendering the requested opinions, the examiner must consider all evidence of record, including all service treatment records, the Veteran's statements regarding in-service injury associated with the neck, and all prior VA and private examinations.  The examiner should specifically consider and address the Veteran's statement that he was struck by an iron bar during active duty.  The examiner should assume that the Veteran is a credible historian.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  





(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




